                                                                  FfLED
                                                         U.S.DISTRiCrCOaRI
               IN THE UNITED STATES DISTRICT COXJRT E^Vv'ANNAH DIV.
                    THE SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION             2020      -3 PM 3* ftS

STARLA HAMILTON and SAVANNAH-
                                                       CLERK.
CHATHAM COUNTY    FAIR HOUSING                              SO.DirrOF GA.
COUNCIL, INC.,

     Plaintiffs,

V.                                               CASE NO. CV415-012


KAREN LANIER, individually;
NATHANIEL J. LANIER, III and
KAREN LANIER, as Conservators
and Guardians of Nathanial
"Jack" Lanier, Jr.; and KAREN
LANIER, as Executor of the
Estate of Nathanial "Jack"
Lanier, Jr.,

     Defendants.



                                 ORDER


     The Court has scheduled a pretrial conference in this case

for March 9, 2020 at 3:00 PM in Savannah, Georgia. The parties are

ORDERED to update their Consolidated Pretrial Order dated April

28, 2017 (Doc. 42) on or before February 24, 2020. In the updated

pretrial   order,    the   parties    are   DIRECTED   to       clarify   which

defendants remain in this matter. THE PARTIES MAY NOT REQUEST A

CONTINUANCE.


     SO ORDERED this          day of February 2020.




                                     WILLIAM T. MOOREKJR.
                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN   DISTRICT OF GEORGIA
